DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,293,296 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22 – 41 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The examiner firstly notes that the properly filed terminal disclaimer overcomes the previous non-statutory double patenting rejection. 
	In regard to independent claim 22, none of the prior art of record teaches or suggests a filter comprising: a sheet of fluted filter media having a first end surface, a second end surface opposite the first end surface, a first side surface extending between the first end surface and the second end surface, a third end surface extending from the first side surface, and a second side surface extending between the first end surface and the third end surface, the third end surface defining a first axially-extending flute and a second axially-extending flute, the second axially- extending flute disposed between the first axially-extending flute and the first side surface; and a seal disposed upon the third end surface and the second side surface and including a first finger disposed within the first axially-extending flute and a second finger disposed within the second axially-extending flute. Claims 23 – 30 depend from claim 22 and are allowed for at least the same reason as claim 22. 
	In regard to independent claim 31, none of the prior art of record teaches or suggests a filter comprising: a sheet of fluted filter media having an end surface, a side surface extending transverse to the end surface, and a stepped surface disposed between the end surface and the side surface and extending transverse to the side surface, the stepped surface defining a first axially- extending flute and a second axially-extending flute disposed between the first axially- extending flute and the side surface; and a seal disposed upon the stepped surface and including a first finger disposed within the first axially-extending flute and a second finger disposed within the second axially-extending flute. Claims 32 – 38 depend from claim 31 and are allowed for at least the same reason as claim 31.
	In regard to independent claim 39, none of the prior art of record teaches or suggests a filter comprising: a sheet of fluted filter media having an end surface, a first side surface extending transverse to the end surface, and a stepped surface disposed between the end surface and the first side surface and extending transverse to the first side surface, and a second side surface extending transverse to the stepped surface; and a seal including a base portion directly engaging the stepped surface, a first portion extending from the base portion and disposed substantially adjacent the second side surface, and a second portion extending from the base portion, wherein the first and second portions define an annular recess terminating at the base portion. Claims 40 and 41 depend from claim 39 and are allowed for at least the same reason as claim 39.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773